Citation Nr: 1027230	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1983 
to November 1983 and the U.S. Navy from May 1988 to December 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  The 
Veteran's disagreement with the rating assigned led to this 
appeal.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in April 2010.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the record was held open for 30 days to allow for the 
submission of additional evidence.  Additional evidence was 
submitted with a waiver of initial consideration of the evidence 
by the agency of original jurisdiction, the RO.  See 38 C.F.R. 
§ 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The clinical signs and manifestations of the Veteran's service-
connected psychiatric disability are productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The decision below grants 
the benefit sought - a 100 percent schedular PTSD rating.  In 
light of this grant, there is no duty to further evaluate the 
VCAA notice issued in this case.

Legal Criteria

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

The Veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluations because 
of his dissatisfaction with it as being too low.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) 
(discussing aspects of a claim for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" rating.  
See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of the 
veteran's claim.  See Fenderson, 12 Vet. App. at 126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21

PTSD is rated under Diagnostic Code 9411 and is evaluated under 
the General Rating Formula for Mental Disorders found at 38 
C.F.R. § 4.130.  The Rating Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

50% Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.

The Board notes that the specified factors for each incremental 
psychiatric rating are not requirements for a particular rating 
but are examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  Thus, 
any analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  



Factual Background

The Veteran filed his claim for service connection for PTSD, 
based on an inservice personal assault, in December 2007.  
Service connection was granted by way of an August 2008 rating 
decision, based on the inservice personal stressor.  

A VA treatment record dated in December 2007 shows that the 
Veteran had a Global Assessment of Functioning (GAF) score of 65.  
A January 2008 VA treatment records includes a GAF score of 45.  
In another January 2008 VA treatment record, a different 
clinician assigned a GAF score of 40-50.  A February 2008 VA 
treatment record includes a report from the Veteran that he had 
anxiety attacks four to five times a week.  The clinician found 
that the current GAF score was 50.  In an April 2008 VA treatment 
record, a clinician recorded that the Veteran had auditory 
hallucinations.  

The Veteran underwent a June 2008 VA examination.  The examiner 
wrote that the Veteran's problems were severe and that results 
would be slow to show.  The examiner documented that the Veteran 
communicated with friends online, with the Veteran having almost 
total avoidance of actual human to human interpersonal 
connections.  The examiner indicated that the Veteran still had 
interaction with immediate family.  The examiner wrote that the 
Veteran's social relationships were poor, with all relationships 
being highly fantasy driven.

The examiner wrote, that in the past, the Veteran had hurt 
himself to get out of going to work.  The examiner provided 
multiple diagnoses, with the PTSD labelled as moderate.  The 
examiner, however, noted that the Veteran's current part-time job 
was coming to an impending end and that the Veteran was facing 
impending difficulties with his current living situation.  The 
examiner wrote that the Veteran had an inability to tolerate 
interacting with others at work such that he had panic attacks 
and psychosomatic problems that ostensibly kept him from being 
able to work.

The examiner wrote that it was not possible to clearly ascertain 
which of the psychiatric diagnoses would have occurred in the 
absence of the inservice personal assault.  The examiner then, 
however, provided an opinion that not all the diagnoses were due 
to the PTSD, but also stated that each psychiatric disability 
equally contributed to the Veteran's low GAF score.  The GAF 
scores given in the examiner are 45 and 50.  The examiner also 
opined that the Veteran's PTSD did not cause total occupational 
and social impairment.

In an August 2008 VA treatment record, a clinician wrote that the 
Veteran had a GAF of 51-60.  An August 2008 VA record notes that 
the Veteran had a panic attack, while working.  The clinician 
found that the Veteran had a GAF of 60.  Another August 2008 
record documents that the Veteran was released from a work 
therapy program due to the worksite supervisor's concern about 
leaving the Veteran unsupervised at the worksite due to the 
Veteran's anxiety issues.

In the September 2008 notice of disagreement, the Veteran wrote 
that he had had three jobs over the past year, with the longest 
employment lasting five months.  A September 2008 VA treatment 
record includes a GAF score of 55-60.  An October 2008 VA record 
contains a GAF score of 60.

A February 2010 VA treatment record includes a GAF score of 37.  
During February 2010 treatment, the Veteran discussed not taking 
showers as he could not hear if anyone came in when taking a 
shower, and him sitting in a place where he could see everything.  

In an April 2010 VA treatment record, a clinician assigned a GAF 
of 50-55.  A treating clinician wrote in an April 2010 note that 
she treated the Veteran for PTSD.  She noted that the Veteran's 
symptoms had increased over the past four months, with 
hospitalization for stabilization being required.  She noted that 
the Veteran had very little social support, contributing to his 
decline.  She wrote that the Veteran had been working part-time 
but had been forced to quit due to his symptoms.  She opined that 
the Veteran was not able to achieve or maintain gainful 
employment in his current condition.

In the April 2010 Board hearing, the Veteran provided credible 
testimony regarding his severe symptoms.  The undersigned noted 
the Veteran's demonstrated symptoms during the hearing, to 
including the Veteran wanting the door to be open during the 
hearing.  

Analysis

Review of the record indicates that the Veteran has severe 
psychiatric symptoms.  In the June 2008 VA examination, the 
examiner diagnosed additional psychiatric disabilities, and 
indicated that not all these disabilities were attributable to 
PTSD.  He also indicated, however, ambiguity regarding these 
findings, and indicated that all psychiatric disabilities equally 
affected the Veteran's GAF score.  He opined that PTSD did not 
cause total occupational and social impairment, but the examiner 
also wrote, in essence, that the psychiatric symptoms ostensibly 
keep the Veteran from being able to work.

Thus, the June 2008 VA psychiatric examination report is not 
completely clear regarding the level of disability caused by the 
service-connected PTSD, although it is clear that the examiner 
found that the Veteran was having severe symptoms.  In addition, 
the GAF scores in the treatment records are very inconsistent.  
The lowest GAF score of 35, however, is indicative of quite 
severe symptomatology.  Of great importance, in an April 2010 
note, a treating clinician wrote, in essence, that the Veteran 
could not work due to his PTSD symptoms.

Thus, although the psychiatric picture is complicated, and not 
wholly consistent, the Board finds that the evidence is at least 
in relative equipoise regarding whether the service-connected 
PTSD causes the Veteran to be unemployed.  Although the Veteran 
does not have all the symptoms listed in the General Rating 
Formula under the criteria for a 100 percent rating, this is not 
required.  See 38 C.F.R. § 4.21, Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  There is ample evidence regarding the 
severe nature of the Veteran's social impairment.  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service-connected psychiatric disability is productive of total 
occupational and social impairment.  The criteria for an initial 
100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.130, Diagnostic Code 9411 (2009).  On this finding and 
conclusion, it is unnecessary to determine whether entitlement to 
total disability based on individual unemployability (TDIU) is 
warranted.  See 38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 
447 (2009).


ORDER

An initial 100 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


